DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: the word “disposed” in line 8 should be changed to “disposing” and the word “trances” in the last line should be changed to “traces”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0019441) in view of Kim et al. (US 2019/0064552).
In reference to claim 9, Shin et al. (US 2019/0019441), hereafter “Shin,” discloses a manufacturing method of an array substrate, wherein a display area DA, a bending area BA, and a switching area NDA between the display area and the bending area, are defined in the array substrate, and the manufacturing method comprises steps of: 
disposing a substrate layer 110; 

 disposing a first insulating layer 130, wherein the first insulating layer is formed on the active layer, paragraph 144; 
disposing a first metal layer GE1, GE7 etc., wherein a material of the first metal layer includes aluminum or an aluminum alloy, and the first metal layer is formed on the first insulating layer and patterned, paragraph 146; 
disposing a second insulating layer 150, wherein the second insulating layer is formed on the first metal layer, paragraph 148; 
disposing a second metal layer, PLa in Figure 7, wherein a material of the second metal layer includes aluminum or an aluminum alloy, the second metal layer is formed on the second insulating layer and patterned to form traces of the second metal layer, paragraphs 154 and 159; 
disposing an interlayer insulating layer 210, wherein the interlayer insulating layer is formed on the second metal layer and etched to form first via holes CH12, paragraphs 160and 163; and 
disposing a third metal layer, PLb wherein a material of the third metal layer includes aluminum or an aluminum alloy, the third metal layer is formed on the interlayer insulating layer and patterned, and power voltage signal lines of the third metal layer are electrically connected to the second metal layer traces through the first via holes, paragraphs 114 and 164.
Shin does not disclose the traces of the second metal layer are connected to each other to form a mesh structure.
Kim et al. (US 2019/0064552) discloses a method of making a display device including teaching traces of a second metal layer, 106 in Figure 21 and 22, are connected to each other to .

Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1 and 10, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the second metal layer including a gate layer and a plurality of traces surrounding the gate layer and configured to connect power voltage signal lines; in combination with the other recited limitations.  Claims 2-8 depend on claim 1.
The closest prior art of record is Cho et al. (US 2020/0357345) which discloses a second metal layer located in the display area includes a gate layer, G1_2 in Figure 6, configured to connect scan signal lines and a plurality of traces VDL of the second metal layer wherein the traces of the second metal layer are electrically connected to the power voltage signal lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897